                                                  Esere J. Onaodowan, Esq.
                                                            eonaodowan@eocdlaw.com                   . .                  . .
                                                                                                t 646 375 2119 c 718 427 3139

                                                            Christine E. Delince, Esq.
                                                            cdelince@eocdlaw.com                     . .
                                                                                               t 646 375 2117             . .
                                                                                                                    c 917 238 9332



                                                                                                July 13, 2021
Via ECF
                                                                       Application GRANTED. The Clerk of Court
Hon. Jesse M. Furman
                                                                       is directed to terminate Doc. #467. SO ORDERED.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                                                                                              July 14, 2021
Re: U.S. v. Baranco (JMF)
20 Cr. 135


Dear Judge Furman,

       I represent Edgardo Baranco in the above captioned case. He is currently on home incarceration with

electronic monitoring. I am writing to respectfully request a temporary modification to his bail status. Prior to

the start of the pandemic, Mr. Baranco was a freelance stagehand for event planners. He has been offered a

freelance job in New York City on Saturday July 17, 2021. I am requesting that his bail conditions be modified to

allow him to work that day.


       I have conferred with the government, and they defer to Pretrial Services. I have consulted with Mr.

Baranco’s Pretrial Officer Josh Rothman, who does not object to this one-time request to work this proposed shift,

if Mr. Baranco provides Pretrial with the full details of his employment schedule, including the shift times and

exact location.


cc: AUSA Harper                                                                        Respectfully Submitted,

   AUSA Chan                                                                         _____________________
                                                                                      Christine Delince, Esq.




       116 West 23rd Street, 5th Fl, NY 10011 f 646 677 6918 w eocdlaw.com facebook.com/OnaodowanDelince twitter.com/OandDLaw
